DETAILED CORRESPONDENCE
This Office action is in response to the application filed 3/15/2019, with claim 21-40 are, with 1-20 canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 39 is objected to because of the following informalities:  “(Currently Amended)” should be (Previously Presented) since there were no amendments to claim 39 at the time of examination.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the argument are directed to the newly added claim language and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejections below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-22, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan et al., US 2016/0231746, hereinafter Vijayan in view of Williams et al, US 2018/0259976, hereinafter “Williams.

Claim 21. A method for vehicular operation on a road comprising a road network configured to communicate with one or more vehicles on the road, the method comprising: 
determining, based on a signal from a first vehicle to the road network, an intended path of the first vehicle on the road, wherein the intended path comprises at least one of a discrete number of determined locations where the first vehicle will travel over a period of time or a continuous line of intended travel of the first vehicle ([0020]—“…vehicle-to-infrastructure (V2I)…It follows that the controller 26 may be further configured to operate the transceiver 54 to communicate an intention of the host-vehicle 12 to either proceed or to wait for the pedestrian 16 to proceed across the travel-path 20. Vijayan teaches in at least paragraph [0015] teaches that the vehicle “…proceed along the travel path 20” which reads on the newly added limitation of a continuous line of intended travel of the first vehicle.);
determining, based on the intended path of the first vehicle on the road, at least one of a speed and a path of a second vehicle with respect to the road ([0020], [0021]—“FIG. 3 illustrates another non-limiting example of a traffic scenario that the system 10 may encounter when the pedestrian 16 is proceeding or is about to proceed across the travel-path 20, and an approaching-vehicle 60 is unable to see the pedestrian 20 because the line-of-sight from the approaching-vehicle 60 to the pedestrian 20 is occluded by the host-vehicle 12. The controller 26 may be configured to operate the transceiver 54 to communicate to the approaching vehicle 60 that the pedestrian 16 is proceeding…”, [0023], figures 1-3).
Vijayan is silent on adjusting as claimed. However, Williams teaches adjusting, based on the intended path of the first vehicle on the road, the at least one of the speed and the path of the second vehicle with respect to the road (Williams: [0052]—“In another example, the system further includes a means for adjusting vehicle velocity 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Williams for adjusting the velocity or headway of one vehicle based on different vehicle with Vijayan because such modification would address the traffic demand in extremely congested areas (see [0003], Williams).

Claim 22. The method of claim 21, wherein the signal comprises data corresponding to the intended path of the first vehicle with respect to the road, with respect to the second vehicle, or both ([0021], figures 1- 3).

    PNG
    media_image1.png
    745
    1108
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    774
    534
    media_image2.png
    Greyscale


The method of claim 21, further comprising a receiver disposed in the second vehicle ([0020]-[0021]—“V2V communication”, FIG. 3,).

Claim 25. The method of claim 21, wherein the second vehicle comprises a plurality of vehicles disposed in front of the first vehicle, behind the first vehicle, to a lateral side of the first vehicle, or any combination thereof (This limitation does not further limit the method of claim 1 because the determining steps would be performed regardless of the traffic scenario as claimed).

Claim 26. The method of claim 21, wherein the first vehicle comprises an emergency vehicle (This limitation does not further limit method of claim 1 because the determining steps would be performed regardless of type of vehicle as claimed).

Claim 27. The method of claim 21, wherein the intended path of the first vehicle comprises a parametric curve (This limitation does not further limit the method of claim 1 because the determining steps would be performed regardless of shape of the road as claimed).

Claim 28. The method of claim 21, further comprising: 
determining a parameter of a traffic control device ([0015] To this end, the controller 26 may include a traffic-analysis-function 58 that considers data relevant to the locations of any pedestrians, other-vehicle, roadway markings, traffic signals, and ; and 		
adjusting, based on a signal received by the traffic control device from the road network, the parameter of the traffic control device with respect to the road ([0015]—“The path-planning-function 38 may be configured to generally determine, among other things, the travel-path 20 for the host-vehicle, and instructs a vehicle-operation-function 40 to either wait, i.e. keep the host-vehicle 12 at the present position, or to proceed along the travel-path 20.”).

Claim 29. The method of claim 21, further comprising to sending a signal to the second vehicle to and inform an occupant of the second vehicle of the intended path of the first vehicle (Taken together the follow citation reads on this limitation: [0015]—“the controller 26 may include a traffic-analysis-function 58 that considers data relevant to the locations of any pedestrians, other-vehicle, roadway markings, traffic signals, and the like to provide a path-planning-function 38 with options regarding the operation of the host-vehicle 12”, [0016]—“Alternatively, the controller may be configured to both activate the horn 42 and flash the headlights 44 when the occupant gestures to the pedestrian to proceed across the travel-path.” [0017]-[0019], [0020]—“It follows that the controller 26 may be further configured to operate the transceiver 54 to communicate an intention of the host-vehicle 12 to either proceed or to wait for the pedestrian 16 to proceed across the travel-path”. Also, Vijayan teaches in paragraph [0021] that the transceiver 54 is configured to communicate (e.g. sending a signal) to the second vehicle as illustrated in at least figure 3).
Claim Rejections - 35 USC § 102
Claims 30-33, 35-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazelton et al. US 2016/0231746, hereinafter Hazelton.

Claim 30. A method for emergency vehicle operation on a road comprising a road network, the method comprising: 
determining an intended path of an emergency vehicle on the road, wherein the intended path comprises at least one of a discrete number of determined locations where the first vehicle will travel over a period of time or a continuous line of intended travel of the emergency vehicle ([0065]—“According to a third example, the other vehicle is an emergency vehicle and data contained in the message may include information regarding an emergency vehicle location, an emergency vehicle speed, and a warning light status. The vehicle system is a braking system, a steering system, a forward looking sensor, and/or a powertrain system.”, [0066]-[0071], [0204], [0224]. It is well known it the art for an emergency vehicle to have a continuous line of intended travel.);
providing the intended path of the emergency vehicle to a second vehicle via the road network (FIG. 12B); and 
determining at least one of a speed and a path of the second vehicle with respect to the road in response to the intended path of the emergency vehicle (FIG. 12B); and adjusting, based on the intended path of the emergency vehicle on the road, the at least one of the speed and the path of the second vehicle with respect to the road (Hazelton: [0210]—“The forward looking sensor 40B may also be employed to adjust the braking 

Claim 31. The method of claim 30, wherein determining the intended path of the emergency vehicle is performed for a distance of at least 1 mile from a current location of the emergency vehicle, at least 2 miles from the current location of the emergency vehicle, or at least 3 miles from the current location of the emergency vehicle ([0204], [0224]).

Claim 32. The method of claim 30, wherein the intended path of the emergency vehicle crosses between at least two lanes of the road (Hazelton teaches “lane change operation” for “vehicle 100E”, yet this teach could be applied to the emergency vehicle. See at least [0271]-[0272]).

Claim 33. The method of claim 30, wherein determining at least one of the speed or the path of the second vehicle comprises determining at least one of the speed or the path of a plurality of second vehicles, and wherein the plurality of second vehicles include vehicles disposed in front of the emergency vehicle, behind the emergency vehicle, to a lateral side of the emergency vehicle, or any combination thereof (see FIG. 2D and FIG. .

Claim 35. An emergency vehicle comprising: 
a logic device adapted to determine an intended path of the emergency vehicle on a road, wherein the intended path comprises at least one of a discrete number of determined locations where the first vehicle will travel over a period of time or a continuous line of intended travel of the emergency vehicle   ([205]—“The autonomous vehicle 10B includes a computer system connected to a wireless receiver that is configured to receive the electronic messages from the transmitters associated with the infrastructure and/or other vehicles.”, FIG. 14B. It is well known it the art for an emergency vehicle to have a continuous line of intended travel;
a signal transmitter adapted to send a signal including the intended path to a second vehicle via a road network, wherein the data includes a parametric curve associated with the intended path ([0204]—an emergency vehicle 38B, e.g. police car or ambulance. The emergency vehicle 38B transmits an electronic signal that includes information regarding the emergency vehicle's location, the emergency vehicle's speed, and the emergency vehicle's warning light status This limitation does not further limit the method of claim 1 because the determining steps would be performed regardless of shape of the road as claimed); and 
wherein at least one of the speed and the path of the second vehicle with respect to the road is adjusted based on the intended path of the emergency vehicle on the road (Hazelton: [0210]—“The forward looking sensor 40B may also be employed to adjust 

Claim 36. The emergency vehicle of claim 35, wherein the road network is adapted to transmit the signal from the emergency vehicle to the second vehicle ([0201]-[0206], FIG. 2D, FIG. 8E).

    PNG
    media_image3.png
    781
    549
    media_image3.png
    Greyscale

The emergency vehicle of claim 35, wherein the signal comprises data corresponding to the intended path of the emergency vehicle with respect to the road, with respect to the second vehicle, or both ([0204]—“an emergency vehicle 38B, e.g. police car or ambulance. The emergency vehicle 38B transmits an electronic signal that includes information regarding the emergency vehicle's location, the emergency vehicle's speed, and the emergency vehicle's warning light status.).

Claim 39. The emergency vehicle of claim 35, wherein the second vehicle comprises a plurality of vehicles disposed in front of the emergency vehicle, behind the emergency vehicle, to a lateral side of the emergency vehicle, or any combination thereof (This limitation does not further limit emergency vehicle of claim 30 because this subjective traffic scenario does not affect the functionality of the emergency vehicle. Nevertheless the Hazelton reference contemplate such a scenario see FIG. 2D below at least, see FIG. 6AE and FIG. 6BE below).

Claim 40. The emergency vehicle of claim 35, further comprising an audio or visual device configured to receive the signal and to inform an occupant of the second vehicle of the intended path of the emergency vehicle (Following taken together reads on this limitation; [0204]—an emergency vehicle 38B, e.g. police car or ambulance. The emergency vehicle 38B transmits an electronic signal that includes information regarding the emergency vehicle's location, the emergency vehicle's speed, and the emergency vehicle's warning light status. [0259]—“Utilizing the V2V Communication System 100D, direct audio or text communications between vehicles may be initiated by 


    PNG
    media_image4.png
    612
    937
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    898
    558
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    827
    515
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vijayan in view of Troncoso, WO 2019/170940 (Machine Translated).

Claim 23. Vijayan teaches the method of claim 21 as rejected above; however is silent on teaching a smart pavement. Yet, Troncoso teach wherein the road network comprises a plurality of smart pavement patches, wherein the plurality of smart pavement patches are in electronic communication with each other. (Troncoso clearly teaches that the smart cell (e.g. smart pavement patches) are configure to communicate .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Troncoso with the invention of Vijayan because such a combination would reduce traffic accidents (see page 2 of Troncoso).

    PNG
    media_image7.png
    788
    1023
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    711
    557
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    771
    535
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    599
    922
    media_image10.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton in view of Troncoso, WO 2019/170940 (Machine Translated).

Claim 34. Hazelton teaches the method of claim 30 as rejected above; however is silent on teaching a smart pavement. Yet, Troncoso teach wherein providing the signal to the second vehicle is performed through a road network comprising a plurality of smart pavement patches wherein the plurality of smart pavement patches are in electronic communication with each other. (Troncoso clearly teaches that the smart cell (e.g. smart pavement patches) are configure to communicate between each of the smart cells using a cloud protocol see at least FIG. 3-FIG. 6 and at least page 8-9 and FIG. 1).




    PNG
    media_image11.png
    661
    650
    media_image11.png
    Greyscale


Claim 38. The emergency vehicle of claim 35, wherein the road network comprises a plurality of smart pavement patches, wherein the plurality of smart pavement patches are in electronic communication with each other. (Troncoso clearly teaches that the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661